Mr. Presiding Justice Holdom delivered the opinion of the court. Emma Perry, the plaintiff in error, was proceeded against by information in the Municipal Court of Chicago, charged with having committed the crime of petit larceny. She was arrested and arraigned before the bar of the Municipal Court, and pleading guilty to the charge was fined one dollar and ordered to be confined in the House of Correction for six months and also condemned to pay the costs of the prosecution. We are not concerned with the assignments of error or the arguments of counsel discussing them, because since suing out the writ of error the Supreme Court held in People v. Jennie Russell, 245 Ill. 268, that under existing legislation the crime of petit larceny can only ho prosecuted under an indictment by a grand jury. Consequently the Municipal Court had no jurisdiction to proceed by information to the trial of plaintiff in error for petit larceny. Jurisdicton of the subject-matter is indispensable to sustain a conviction. The judgment of the Municipal Court is reversed. Reversed.